 

Exhibit 10.3

 

Ideaya biosciences, Inc.

Consulting Agreement

This Consulting Agreement (the “Agreement”) is made and entered into as of April
6, 2020, by and between Ideaya biosciences, Inc., a Delaware corporation having
its principal place of business at 7000 Shoreline Court, Suite 350, South San
Francisco CA 94080 (the “Company”), and HAmbleton Consulting, llc, a limited
liability company with an address at [PRIVATE ADDRESS] (the “Consultant”), to be
effective as of May 1, 2020 (the “Effective Date”). The Company and the
Consultant may be referred to herein individually as “Party,” or collectively,
as “Parties.”

Recitals

Whereas, the Company and the Consultant have entered into a Transition and
Separation Agreement as of even date herewith (the “Transition and Separation
Agreement”); and

Whereas, the Company desires to retain Consultant to provide certain transition
services described below, and the Company and Consultant desire to enter into
this Agreement.

Now Therefore, in consideration of the mutual covenants set forth below, the
Parties hereby agree as follows:

Agreement

1.Consulting Services.  During the Term (as defined below), the Company hereby
retains Consultant, and Consultant hereby agrees to perform consulting services
for the Company as set forth herein. As consultant, Consultant agrees to devote
best efforts to provide to Company services relating to research, development,
and commercialization of therapeutics and diagnostics in oncology, namely the
research, development and commercialization of therapeutic assets and
diagnostics using precision medicine approaches, including based on direct
targeting of oncogenic pathways and synthetic lethality (the “Field”) upon the
Company’s request, including a reasonable amount of informal consultation over
the telephone or otherwise as requested by the Company. The services to be
provided by Consultant hereunder will primarily involve responsibilities and
activities as described in Exhibit A attached hereto (the “Services”). The
specific nature and amount of the Services to be performed within the Field
shall be as determined by the Company during the Term.  Consultant shall only
devote such time as is described in Exhibit A attached hereto to perform
Services and shall render the Services at such times as may be mutually agreed
upon by Consultant and the Company.  Consultant shall perform the Services at
any Company location or at other places, upon mutual agreement of the parties
hereto.  Consultant will perform Services, and provide the results thereof, with
the highest degree of professional skill and expertise.  Consultant may use the
assistance of other individuals only with the prior written consent of the
Company.

 

US-DOCS\109946120.4

--------------------------------------------------------------------------------

 

2.Compensation.  Exhibit A attached hereto sets forth the amount and timing of
payment for Services and reimbursable expenses.  The Company will also reimburse
Consultant for expenses actually incurred by Consultant in performing the
Services, including but not limited to travel and accommodation expenses, so
long as such expenses are reasonable and necessary as determined by the Company
and approved in advance by the Company.  Consultant shall maintain adequate
books and records relating to any expenses to be reimbursed and shall submit
requests for reimbursement in a timely manner and form acceptable to the
Company.

3.Independent Contractor.  The Parties understand and agree that Consultant is
an independent contractor and not an agent or employee of the Company.
Consultant has no authority to obligate the Company by contract or otherwise.
Consultant will not be eligible for any employee benefits, nor will the Company
make deductions from Consultant’s fees for taxes or insurance (except as
otherwise required by applicable law or regulation). Any payroll and employment
taxes, insurance, and benefits imposed on Consultant due to activities performed
hereunder will be the sole responsibility of Consultant.

4.Recognition of Company’s Rights; Nondisclosure.  Consultant recognizes that
the Company is engaged in a continuous program of research and development
respecting its present and future business activities. Consultant agrees as
follows:

4.1.At all times during the term of Consultant’s association with the Company
and thereafter, Consultant will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), except to the extent such disclosure, use or
publication may be required in direct connection with Consultant’s performing
requested Services for the Company or is expressly authorized in writing by an
officer of the Company.  It is understood that the Proprietary Information will
remain the sole property of the Company.  Consultant further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of the Proprietary
Information including, but not limited to, having each employee, agent or
representative of Consultant, if any, with access to any Proprietary Information
execute a nondisclosure agreement containing provisions in the Company’s favor
substantially similar to Sections 4 and 11 of this Agreement.

4.2.The term “Proprietary Information” shall mean any and all trade secrets,
confidential knowledge, know-how, data or other proprietary information or
materials of the Company. By way of illustration but not limitation, Proprietary
Information includes: (i) inventions, ideas, samples, prototypes, devices,
hardware, software, materials, electronic components, and procedures for
producing any such items, as well as data, know-how, improvements, inventions,
discoveries, developments, designs and techniques; (ii) information regarding
plans for research, development, new products, marketing and selling activities,
business models, budgets and unpublished financial statements, licenses,
expenses, prices, costs, suppliers and customers; and (iii) information
regarding the skills and compensation of employees or other consultants of the
Company.

2

 



--------------------------------------------------------------------------------

 

4.3.In addition, Consultant understands that the Company has received and in the
future will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on the Company’s part to maintain
the confidentiality of such information and to use it only for certain limited
purposes. During the term of Consultant’s association and thereafter, Consultant
will hold Third Party Information in the strictest confidence and will not
disclose or use Third Party Information, except in connection with Consultant’s
performing requested Services for the Company, or as expressly authorized in
writing by an officer of the Company.

5.Intellectual Property Rights.  

5.1.Consultant shall promptly and fully disclose to the Company any and all
ideas, inventions, technologies, discoveries, improvements, know-how and
techniques that the Consultant conceives, reduces to practice or develops during
the Term, alone or in conjunction with others, during or as a result of
performing the Services for the Company under this Agreement (collectively, the
“Inventions”). Consultant agrees to keep and maintain adequate and current
records (in the form of notes, sketches, drawings or in any other form that may
be required by the Company) of all Services provided and results thereof and
such records shall be available to and remain the sole property of the Company
at all times. Consultant agrees that any and all Inventions, including all
patent rights, copyrights, trade secrets and trademark rights therein, shall be
the sole and exclusive property of the Company.

5.2.Consultant hereby assigns to the Company her entire right, title and
interest in and to all Inventions and intellectual property rights therein.
Consultant hereby designates the Company as her agent for, and grants to the
Company a power of attorney, which power of attorney shall be deemed coupled
with an interest, solely for the purpose of effecting the foregoing assignment
from the Consultant to the Company.  Consultant will perform other activities
necessary to effect the intent of this Section 5.2.

5.3.Consultant further agrees to cooperate and provide reasonable assistance to
the Company to obtain and from time to time enforce United States and foreign
patents, copyrights, and other rights and protections claiming, covering or
relating to the Inventions in any and all countries.

5.4.Consultant agrees to submit to the Company any proposed publication that
contains any discussion relating to the Company, Proprietary Information,
Inventions or work performed by Consultant for the Company hereunder. Consultant
further agrees that no such publication shall be made without the prior written
consent of the Company, which consent shall not be unreasonably withheld.

6.Noncompetition and Nonsolicitation of Employees.

6.1.During the Term (as defined below), Consultant will not, without the prior
consent of the Company’s Board of Directors, engage in any commercial business
activity that competes in any way with active therapeutic research or
development programs of the Company, including programs targeting PKC, MAT2A,
Pol theta, PARG, WRN or ADAR1, except that Consultant may continue the
affiliations set forth in Exhibit B.

3

 



--------------------------------------------------------------------------------

 

6.2.During the Term and for one (1) year after its termination, Consultant will
not personally or through others recruit, solicit or induce any employee of the
Company to terminate her or her employment with the Company.

6.3.If any restriction set forth in Sections 6.1 and 6.2 is found by any court
of competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

7.No Conflicting Obligation.

7.1.Consultant represents that Consultant’s performance of all of the terms of
this Agreement and the performing of the Services for the Company do not and
will not breach or conflict with any agreement with a third party, including an
agreement to keep in confidence any proprietary information of another entity
acquired by Consultant in confidence or in trust prior to the date of this
Agreement.

7.2.Consultant hereby agrees not to enter into any agreement that conflicts with
this Agreement.

8.No Improper Use of Materials.  Consultant agrees not to bring to the Company
or to use in the performance of Services for the Company any materials or
documents of a present or former employer of Consultant, or any materials or
documents obtained by Consultant from a third party under a binder of
confidentiality, unless such materials or documents are generally available to
the public or Consultant has authorization from such third party for the
possession and unrestricted use of such materials. Consultant understands that
Consultant is not to breach any obligation of confidentiality that Consultant
has to present or former employers or clients, and agrees to fulfill all such
obligations during the Term.

9.Term and Termination.

9.1.This Agreement, and Consultant’s Services hereunder, shall commence on the
Effective Date and continue until June 30, 2020 (the “Initial Term”), provided
that the Initial Term may be renewed for additional one-month periods upon
mutual agreement of the Parties (any such renewal terms, together with the
Initial Term, the “Term”).

9.2.The Company may terminate the Agreement at any time by giving no less than
fifteen (15) days prior written notice to Consultant.  After the Initial Term,
Consultant or the Company may terminate the Agreement at any time by giving no
less than fifteen (15) days prior written notice to the other Party.

9.3.The obligations set forth in Articles 4, 5, 6 and 9 through 16 will survive
any termination or expiration of this Agreement. Upon termination of this
Agreement, Consultant will cease work immediately after giving or receiving such
notice of termination, unless otherwise advised by the Company, and promptly
deliver to the Company all documents and other materials of any nature
pertaining to the Services, together with all documents and other items
containing or pertaining to any Proprietary Information.

4

 



--------------------------------------------------------------------------------

 

10.Assignment.  The rights and liabilities of the Parties hereto shall bind and
inure to the benefit of their respective successors, heirs, executors and
administrators, as the case may be; provided that, as the Company has
specifically contracted for Consultant’s Services, Consultant may not assign or
delegate Consultant’s obligations under this Agreement either in whole or in
part without the prior written consent of the Company. The Company may assign
its rights and obligations hereunder to an affiliate or to any person or entity
that succeeds to all or substantially all of the Company’s business to which
this Agreement relates, whether by merger, acquisition or other means.  Any
assignment not in accordance with this Section 10 shall be void.

11.Legal and Equitable Remedies.  Because Consultant’s Services are personal and
unique and because Consultant may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

12.Compliance with Applicable Laws and Obligations.  Consultant will perform the
Services in compliance with all applicable laws.

13.Limitation on Liability; Indemnification.

13.1.Except for a breach of the provisions of Sections 5 and 6 hereinabove, (i)
neither party shall be liable to the other party for any incidental, indirect,
special or consequential damages (however arising), including, but not limited
to, loss of profit, loss of use, loss of revenues or damages to business or
reputation, arising out of the performance or non-performance of any provision
of this Agreement, unless caused by such Party’s gross negligence or willful
misconduct, and (ii) Consultant’s liability arising out of this Agreement, and
the provision of Services hereunder, shall not exceed the amount of fees
actually received by Consultant from the Company.

13.2.With regard to the Services performed by Consultant pursuant to the terms
of this Agreement, Consultant shall not be liable to the Company or to anyone
who may claim any right due to her relationship with the Company, for any acts
or omissions in the performance of said Services on the part of Consultant,
except to the extent said liability is caused by Consultant’s breach of this
Agreement, gross negligence or willful misconduct. The Company shall hold
Consultant free and harmless from any obligations, costs, claims, judgments,
attorneys' fees, and attachments arising from any third party claim brought
against Consultant directly as a result of the Services rendered to the Company
pursuant to the terms of this Agreement, except to the extent the same shall
arise due to Consultant’s breach of this Agreement, negligence or willful
misconduct. The Company’s agreement to hold Consultant free and harmless is
conditioned upon Consultant: (a) providing prompt written notice to the Company
of any claim or action arising out of the indemnified activities, and in no
event more than fifteen (15) days after Consultant first has knowledge of such
claim or action; (b) permitting the Company, in the Company’s sole discretion,
to assume full control, responsibility and authority to investigate, prepare
for, and defend against any such claim or action; (c) assisting the Company at
the Company’s request and reasonable expense, in the investigation of,
preparation for and defense of any such claim or action, and (d) refraining from
making any admission or settling such claim without the Company’s prior written
consent (not to be unreasonably withheld). If the Company assumes the defense of
a third-party claim, the Company will not be subject to any liability for any
settlement of such claim made by any Consultant without the Company consent.

5

 



--------------------------------------------------------------------------------

 

14.Governing Law; Severability.  This Agreement will be governed in all respects
by the laws of the State of California as such laws are applied to agreements
between California residents entered into and to be performed entirely within
California and without giving effect to conflict of laws principles. If any
provision of this Agreement is found by a court of competent jurisdiction to be
unenforceable, that provision shall be severed and the remainder of this
Agreement shall continue in full force and effect.

15.Complete Understanding; Modification.  This Agreement, the Exhibits mentioned
herein and the Transition and Separation Agreement, constitute the final,
exclusive and complete understanding and agreement of the Parties hereto and
supersedes all prior understandings and agreements. Any waiver, modification or
amendment of any provision of this Agreement shall be effective only if in
writing and signed by the Parties hereto.

16.Notices.  Any notices required or permitted hereunder shall be given to the
appropriate Party at the address listed on the first page of the Agreement, or
such other address as the Party shall specify in writing pursuant to this notice
provision. Such notice shall be deemed given upon personal delivery to the
appropriate address or three days after the date of mailing if sent by certified
or registered mail.

17.Counterparts.  This Agreement may be executed in one or more counterparts
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument.

(Signature Page Follows)

 

 

 

 

 

6

 



--------------------------------------------------------------------------------

 

In Witness Whereof, the Parties hereto have executed this Agreement as of the
date first set forth above.

 

Company:

 

Consultant:

ideaya biosciences, Inc.

 

HAMBLETON CONSULTING, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jason S. Throne

 

By:

 

/s/ Julie Hambleton, M.D.

Name:

 

Jason S. Throne

 

Name:

 

Julie Hambleton, M.D.

Title:

 

VP, General Counsel

 

Title:

 

 

Address:

 

7000 Shoreline Court, Suite 350, South San Francisco CA 94080

 

Address:

 

[PRIVATE ADDRESS]

Date:

 

4/6/2020

 

Date:

 

4/6/2020

 

 




 

--------------------------------------------------------------------------------

 

Exhibit A

Services and Compensation

 

 

Services:  Consultant will provide advice and guidance in the area of clinical
development, clinical operations, diagnostics, biometrics, pharmacovigilence,
regulatory, strategic and competitive analyses.  Consultant will be available by
phone or in person upon reasonable notice to give guidance.

 

Time to be devoted:  Consultant shall provide up to 15 hours of Services per
week during May 2020 and up to 10 hours of Services per week during June 2020.  

 

Consideration:  

 

The Company shall pay Consultant a monthly fee of $7,500 for Services rendered
in May 2020 and $5,000 for Services rendered in June 2020, payable in arrears,
the first half of each such fee payable at the midpoint in the month and the
second half of each such fee payable at the end of the month.  If the Agreement
is extended beyond the Initial Term, the Company shall pay Consultant an hourly
fee of $500 per hour of Services rendered payable monthly in arrears.

 

 

 

 

 

8

 



--------------------------------------------------------------------------------

 

EXHIBIT B

AFFILIATIONS

 

 